      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 1 of 12




 1   Alise M. Johnson
 2   Florida Bar No. 0003270
 3   Email: johnsonali@sec.gov
 4   Attorneys for Plaintiff
 5   Securities and Exchange Commission
 6   801 Brickell Avenue, Suite 1950
 7   Miami, FL 33131
 8   Telephone: (305) 982-6385
 9
10                    IN THE UNITED STATES DISTRICT COURT
11                             FOR THE DISTRICT OF ARIZONA
12
13
14     Securities and Exchange Commission,       No. CV-21-
15
                    Plaintiff,
16                                               COMPLAINT FOR INJUNCTIVE
17     v.                                        AND OTHER RELIEF WITH
18                                               DEMAND FOR JURY TRIAL
       Jason P. Wootten; Ronald Frank
19
       Stevenson; Family Tree Estate
20
       Planning, LLC; and American
21
       Financial Security, LLC,
22
23                  Defendants.
24
25          Plaintiff Securities and Exchange Commission (“Commission”) alleges:
26                                   INTRODUCTION
27          1.    From approximately October 2016 through February 2020, Defendants
28   Jason P. Wootten (“Wootten”) and his company Family Tree Estate Planning, LLC
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 2 of 12




 1   (‘Family Tree”) acted as unregistered brokers on behalf of investment funds

 2   (“EquiAlt Funds”) managed by EquiAlt, LLC (“EquiAlt”). They raised at least $32
 3   million from the unregistered offer and sale of securities of the EquiAlt Funds to
 4   more than 300 retail investors most of whom are located in Arizona. From these
 5   sales, these Defendants received approximately $3.7 million in transaction-based
 6   sales commissions.
 7         2.     From approximately February 2016 through January 2020, Defendants
 8   Ronald Frank Stevenson (“Stevenson”) and his company American Financial
 9   Security, LLC (“AFS”) also acted as unregistered brokers on behalf of the EquiAlt
10   Funds. They raised at least $19 million from the unregistered offer and sale of
11   securities in the EquiAlt Funds to more than 250 retail investors located in Arizona
12   and California. From these sales, these Defendants received approximately $1.7
13   million in transaction-based sales commissions.
14
           3.     At all relevant times, the Defendants were not registered as broker-
15
     dealers with the Commission or associated with a registered broker-dealer.
16
     EquiAlt’s securities offerings were not registered with the Commission and there
17
     was no applicable exemption from registration for these offerings.
18
           4.     By engaging in this conduct, the Defendants each violated Sections 5(a)
19
     and 5(c) of the Securities Act of 1933 (“Securities Act”), [15 U.S.C. §§ 77e(a) and
20
     77e(c)], and Section 15(a)(1) of the Securities Exchange Act of 1934 (“Exchange
21
     Act”), [15 U.S.C. § 78o(a)(1)]. Unless enjoined, the Defendants are reasonably
22
     likely to continue to violate the federal securities laws. The Commission also seeks
23
24
     against all Defendants disgorgement of ill-gotten gains along with prejudgment

25   interest thereon, and civil money penalties.

26                                     DEFENDANTS
27         5.     Jason P. Wootten, 36, is a resident of Scottdale, Arizona. During the
28   relevant period, Wootten operated and controlled Family Tree. Wootten is not


                                               2
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 3 of 12




 1   currently registered with the Commission or the Financial Industry Regulatory

 2   Authority (“FINRA”), nor was he during the time period relevant to the allegations
 3   contained herein.
 4         6.     Ronald Frank Stevenson, 61, is a resident of Prescott, Arizona.
 5   During the relevant period, Stevenson operated and controlled AFS. Stevenson is
 6   not currently registered with the Commission or the Financial Industry Regulatory
 7   Authority (“FINRA”), nor was he during the time period relevant to the allegations
 8   contained herein. Stevenson is also the owner of American Financial Investments,
 9   LLC (“AFI”), an investment adviser registered with the state of Arizona.
10         7.     Family Tree Estate Planning, LLC is an Arizona limited liability
11   company located in Phoenix, Arizona. During the relevant period, Wootten owned
12   and controlled Family Tree, and treated it as his alter ego. Family Tree has never
13   been registered with the Commission, FINRA or any state securities regulatory
14
     authority.
15
           8.     American Financial Security, LLC is an Arizona limited liability
16
     company located in Prescott, Arizona. During the relevant period, Stevenson owned
17
     and controlled AFS and treated it as his alter ego. AFS has never been registered
18
     with the Commission, FINRA or any state securities regulatory authority.
19
                                      JURISDICTION
20
           9.     This Court has jurisdiction over this action pursuant to Sections 20(b),
21
     20(d) and 22(a) of the Securities Act [15 U.S.C. §§ 77t(b), 77t(d) and 77v(a)]; and
22
     Sections 21(d), 21(e) and 27(a) of the Exchange Act [15 U.S.C. §§ 78u(d), 78u(e)
23
24
     and 78aa(a)].

25         10.    This Court has personal jurisdiction over the Defendants and venue is

26   proper in the District of Arizona because Defendants transacted business in this
27   District relating to the sale of the EquiAlt Funds. The Individual Defendants also
28   reside within the District.


                                              3
       Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 4 of 12




 1          11.   In connection with the conduct alleged in this Complaint, the

 2   Defendants, directly and indirectly, singly or in concert with others, made use of the
 3   means or instrumentalities of interstate commerce, the means or instruments of
 4   transportation or communication in interstate commerce, and of the mails.
 5                            FACTUAL ALLEGATIONS
 6         12.    From at least 2016 through February 11, 2020 (when the Commission
 7   filed an emergency action against EquiAlt and others, SEC v. Davison, et. al, Case
 8   no 8:20-cv-00325 (M.D. Fla.), EquiAlt orchestrated a massive Ponzi scheme relating
 9   to its management of the EquiAlt Funds. The scheme involved at least 1,100
10   investors who invested approximately $170 million in the EquiAlt Funds.
11          A.    The EquiAlt Ponzi Scheme and Other Fraudulent Conduct
12          13.   At all relevant times, Brian Davison controlled EquiAlt, whose primary
13   business purpose was the management of the EquiAlt Funds. Davison, along with
14
     EquiAlt’s Vice President Barry Rybicki, told investors that the EquiAlt Funds would
15
     use their money to purchase real estate in distressed markets throughout the United
16
     States and that these real estate investments would generate revenues sufficient to
17
     pay investors interest rates of 8% to 10% per annum on their investments. The
18
     EquiAlt Funds, however, were unprofitable almost from inception.
19
            14.   Without sufficient revenues to pay the money owed to investors,
20
     EquiAlt soon resorted to fraud, using new investor money to pay the interest
21
     promised to existing investors. EquiAlt perpetuated this fraud for several years until
22
     the Commission filed its emergency action in February 2020 and the Court entered
23
24
     a temporary restraining order, an asset freeze, and appointed a receiver over the

25   EquiAlt Funds.

26          15.   In furtherance of this fraudulent scheme, EquiAlt, Rybicki, and
27   Davison also made numerous material misrepresentations and omissions to investors
28   in connection with the offer and sale of investments in the EquiAlt Funds.


                                               4
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 5 of 12




 1         B.    EquiAlt Funds and Material Misrepresentations to Investors

 2         16.   EquiAlt, through a network of unregistered sale agents including the
 3   Defendants in this action, sold investors 3-year or 4-year term debentures issued by
 4   the EquiAlt Funds providing a fixed annual return of 8% to 10%. Many of the
 5   investors were elderly, retired, and used their IRAs to invest in the EquiAlt Funds.
 6   Moreover, many of the investors were unaccredited or unsophisticated in that they
 7   lacked knowledge or expertise in financial or business matters, were not capable of
 8   evaluating the merits or risks of the investment, and were not otherwise capable of
 9   bearing the economic risks of the investment. Many of the investors in this Ponzi
10   scheme were attracted to investments in the EquiAlt Funds by representations that
11   the investments were secure, safe, low risk, and conservative.
12         17.   In addition to the material misrepresentations about the safety and
13   security of investing in the EquiAlt Funds, EquiAlt made numerous other material
14
     misrepresentations and omissions concerning the use of investor proceeds,
15
     registration with the Commission, compliance with applicable laws, and
16
     management of the EquiAlt Funds. In particular, EquiAlt misrepresented, or failed
17
     to disclose adequately to investors, that their investment proceeds were being used
18
     to pay substantial commissions to unregistered sales agents. Moreover, investors
19
     were told that 90% of their funds would be used to invest “in property.” Yet, less
20
     than 50% of investor funds were actually used for that purpose. In fact, most of the
21
     remaining funds were used for improper purposes such as the payment of millions
22
     of dollars in undisclosed fees and bonuses to EquiAlt, Davison and Rybicki.
23
24
           C.    Defendants Offered and Sold EquiAlt Securities

25         18.   Over a period of several years, EquiAlt recruited a network of

26   unregistered sales agents throughout the United States to sell the fixed rate
27   debentures issued by the EquiAlt Funds. These debentures are securities within the
28   meaning of Section 2(a)(1) of the Securities Act and Section 3(a)(10) of the


                                              5
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 6 of 12




 1   Exchange Act.      EquiAlt paid these unregistered sales agents, including the

 2   Defendants, commissions ranging from 6-12% of the amount invested in the EquiAlt
 3   Funds.
 4         a.     Wootten’s Unregistered Offering of EquiAlt Securities
 5         19.    Wootten first met Rybicki in 2016.       After several meetings with
 6   Rybicki, Family Tree entered an agreement with Rybicki’s company, BR Support
 7   Services, LLC (“BR Support Services”) to sell EquiAlt Funds’ securities in return
 8   for the payment of commissions of 8%. Rybicki had previously established BR
 9   Support Services for the express purpose of paying commissions to sales agents like
10   Family Tree. Immediately after Family Tree signed the agreement with BR Support
11   Services, Wootten began recommending investments in the EquiAlt Funds to Family
12   Tree’s clients, many of whom had been solicited through direct mail advertisements
13   and seminars conducted by Family Tree. In many cases, Family Tree’s clients had
14
     initially contacted Family Tree about the preparation of a living trust but were then
15
     offered investments in EquiAlt Funds.
16
           20.    For more than three years, Wootten regularly participated in multiple
17
     securities transactions involving the EquiAlt Funds at key points in the chain of
18
     distribution. More specifically, Wootten repeatedly solicited investors for EquiAlt’s
19
     Funds; communicated directly with investors about EquiAlt’s Funds; touted the
20
     merits of the EquiAlt Funds’ securities to investors; reassured investors about the
21
     risk of investing in the Funds or of EquiAlt’s business model; and received
22
     transaction-based compensation.
23
24
           21.    In fact, Wootten routinely gave advice to investors concerning the

25   suitability of investments in the EquiAlt Funds, repeatedly describing the

26   investments as safe.    While pitching EquiAlt Funds’ securities to prospective
27   investors, Wootten also explained EquiAlt’s business model as well as other
28   important aspects of the investment, such as the annual interest rate and liquidity


                                              6
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 7 of 12




 1   features offered by the investment. In connection with the offer of EquiAlt Funds’

 2   securities, Wootten undertook a financial analysis of a prospective investor’s assets
 3   and would review the investor’s investment objectives and risk tolerance. Wootten
 4   frequently recommended investments in the EquiAlt Funds over annuities offered
 5   by Family Tree from large, reputable insurance companies. Wootten was highly
 6   motivated to recommend investments in the EquiAlt Funds because Family Tree also
 7   collected an additional 6% commission when investors renewed their investments in
 8   the EquiAlt Funds.
 9         22.    In addition to recommending investments in the EquiAlt Funds,
10   Wootten also assisted investors with most aspects of the securities sales transactions.
11   For example, Wootten provided EquiAlt Funds’ offering documents and marketing
12   materials to prospective investors and helped process the paperwork necessary to
13   complete the investment such as the subscription agreements executed by investors.
14
     Wootten together with Rybicki also participated in numerous discussions with
15
     prospective investors about key aspects of the EquiAlt Funds investment. Wootten
16
     even helped Family Tree’s clients close existing retirement accounts so they could
17
     invest the proceeds in the EquiAlt Funds and also helped them establish self-directed
18
     IRA accounts at companies recommended by EquiAlt.
19
           23.    Out of the $170 million that EquiAlt raised from investors, Defendants
20
     Wootten and Family Tree raised approximately $32 million from the unregistered
21
     offer and sale of the EquiAlt Funds’ securities to more than 100 retail investors.
22
     Many of these investors were unaccredited, unsophisticated, and elderly people who
23
24
     invested through their IRA accounts. From these sales, these Defendants received

25   approximately $3.7 million in transaction-based sales commissions.

26         b.     Stevenson’s Unregistered Offering of EquiAlt Securities
27         24.    Similarly, Stevenson also engaged in sales activity indicative of a
28   broker dealer, including: (1) soliciting new investors; (2) communicating directly


                                               7
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 8 of 12




 1   with investors by phone, by e-mail, or in person; (3) espousing the merits of the

 2   EquiAlt Funds to these investors; (4) reassuring investors about the “risk” of the
 3   investment or about the EquiAlt business model; and (5) receiving transaction-based
 4   compensation.
 5         25.     For more than five years, Stevenson regularly participated in numerous
 6   transactions involving EquiAlt Funds’ securities at key points in the chain of
 7   distribution. For example, Stevenson, through AFS, solicited prospective investors
 8   by advertising the investments offered by the EquiAlt Funds in the local newspaper
 9   and regularly provided these investors with EquiAlt Funds’ written sales and
10   marketing materials. Stevenson then personally recommended the investments to
11   AFS and AFI’s clients while discussing key aspects of the investments such as the
12   business of the EquiAlt Funds, the management of the Funds, and the investment
13   options offered by EquiAlt (which included a monthly interest payment option or a
14
     growth option offering a higher return on investment).
15
           26.     Once an investor expressed an interest in the EquiAlt Funds, Stevenson
16
     would then review their investment objectives (including risk tolerance, the need for
17
     income, and investment time horizon) and provide the investors with copies of
18
     EquiAlt Funds’ offering documents. Thereafter, Stevenson assisted with the sale of
19
     EquiAlt Funds’ securities by processing all the paperwork necessary to complete the
20
     investment.    Stevenson also occasionally participated in joint conference calls
21
     between prospective investors and EquiAlt’s representatives to address any
22
     particular questions about the EquiAlt Funds’ securities.
23
24
           27.     Out of the $170 million that EquiAlt raised from investors, Defendants

25   Stevenson and AFS raised approximately $19 million from the unregistered offer

26   and sale of the EquiAlt Funds’ securities to more than 100 retail investors. Many of
27   these investors were unaccredited, unsophisticated, and elderly people who invested
28   through their IRA accounts.


                                               8
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 9 of 12




 1         28.    Although the Defendants purportedly offered the EquiAlt securities

 2   under a Rule 506(b) exemption to registration, the offering did not qualify as such
 3   because many of the investors were neither accredited nor sophisticated.
 4   Furthermore, the Defendants did not provide an audited balance sheet or financial
 5   statements to the unaccredited EquiAlt investors. Consequently, the Defendants
 6   engaged in unregistered securities transactions for which an exemption from
 7   registration did not apply.
 8         29.    Moreover, when the Defendants sold the EquiAlt Funds’ securities they
 9   held no securities licenses, were not registered with the Commission as broker-
10   dealers, and were not associated with a registered broker-dealer. From these sales,
11   these Defendants received approximately $1.7 million in transaction-based sales
12   commissions.
13
14
                                   CLAIMS FOR RELIEF
15
                                            COUNT I
16
                 Violations of Sections 5(a) and 5(c) of the Securities Act
17
           30. The Commission repeats and realleges paragraphs 1 through 29 of this
18
     Complaint as if fully set forth herein.
19
           31. No registration statement was filed or in effect with the Commission
20
     pursuant to the Securities Act with respect to the securities offered and sold by the
21
     Defendants as described in this Complaint and no exemption from registration
22
     existed with respect to these securities.
23
24
           32. From at least 2016 and continuing through approximately February 2020,

25   Defendants, directly and indirectly:

26                (a)    made use of any means or instruments of transportation or
27                       communication in interstate commerce or of the mails to sell
28                       securities, through the use or medium of a prospectus or


                                                 9
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 10 of 12




 1                       otherwise;

 2                (b)    carried or caused to be carried securities through the mails or in
 3                       interstate commerce, by any means or instruments of
 4                       transportation, for the purpose of sale or delivery after sale; or
 5                (c)    made use of any means or instruments of transportation or
 6                       communication in interstate commerce or of the mails to offer to
 7                       sell or offer to buy through the use or medium of any prospectus
 8                       or otherwise any security;
 9   without a registration statement having been filed or being in effect with the
10   Commission as to such securities.
11         33.    By reason of the foregoing Defendants, directly or indirectly, violated
12   and, unless enjoined, are reasonably likely to continue to violate Sections 5(a) and
13   5(c) of the Securities Act [15 U.S.C. §§ 77e(a) and 77e(c)].
14
                                          COUNT II
15
                     Violations of Section 15(a)(1) of the Exchange Act
16
           34.    The Commission repeats and realleges Paragraphs 1 through 29 of this
17
     Complaint as if fully set forth herein.
18
           35.    From at least 2016 and continuing through approximately February
19
     2020, Defendants, directly or indirectly, by the use of the mails or any means or
20
     instrumentality of interstate commerce effected transactions in, or induced or
21
     attempted to induce the purchase or sale of securities, while they were not registered
22
     with the Commission as a broker or dealer or when they were not associated with an
23
24
     entity registered with the Commission as a broker-dealer.

25         36.    By reason of the foregoing, Defendants, directly or indirectly, violated

26   and, unless enjoined, are reasonably likely to continue to violate Section 15(a)(1) of
27   the Exchange Act [15 U.S.C. § 78o(a)(1)].
28



                                               10
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 11 of 12




 1                                RELIEF REQUESTED

 2         WHEREFORE, the Commission respectfully requests the Court find the
 3   Defendants committed the violations alleged, and:
 4                                            A.
 5                              Permanent Injunctive Relief
 6         Issue a Permanent Injunction enjoining Defendants from violating Sections
 7   5(a) and 5(c) of the Securities Act and Section 15(a)(1) of the Exchange Act.
 8                                            B.
 9                       Disgorgement and Prejudgment Interest
10         Issue an Order directing Defendants Wootten and Family Tree to disgorge on
11   a joint and several basis all ill-gotten gains or proceeds received as a result of the
12   acts and/or courses of conduct complained of herein, with prejudgment interest
13   thereon.   Issue a separate Order directing Defendants Stevenson and AFS to
14
     disgorge on a joint and several basis all ill-gotten gains or proceeds received as a
15
     result of the acts and/or courses of conduct complained of herein, with prejudgment
16
     interest thereon.
17
                                              C.
18
                                   Civil Money Penalties
19
           Issue an Order directing Defendants Wootten and Family Tree to pay civil
20
     money penalties on a joint and several basis pursuant to Section 20(d) of the
21
     Securities Act and Section 21(d) of the Exchange Act. Issue a separate Order
22
     directing Defendants Stevenson and AFS to also pay civil money penalties on a joint
23
24
     and several basis pursuant to Section 20(d) of the Securities Act and Section 21(d)

25   of the Exchange Act.

26                                            D.
27                                      Further Relief
28         Grant such other and further relief as may be necessary and appropriate.


                                              11
      Case 2:21-cv-00482-GMS Document 1 Filed 03/22/21 Page 12 of 12




 1                                             E.

 2                                 Retention of Jurisdiction
 3         Further, the Commission respectfully requests that the Court retain
 4   jurisdiction over this action in order to implement and carry out the terms of all
 5   orders and decrees that it may enter, or to entertain any suitable application or motion
 6   by the Commission for additional relief within the jurisdiction of this Court.
 7                                             F.
 8                                 Demand For Jury Trial
 9         The Commission hereby demands a trial by jury on any and all issues in this
10   action so triable.
11
12   DATED this 22 day of March, 2021.
13
14                                           s/Alise Johnson
15                                           Attorney for Plaintiff
                                             Securities and Exchange Commission
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               12
